 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH MAZELLA,                                    Case No. 1:19-cv-252-DAD-JDP (HC)
12                         Petitioner,                   ORDER DIRECTING SERVICE OF
                                                         DOCUMENTS PURSUANT TO GENERAL
13              v.                                       ORDER NO. 595
14    G. PUENTES,
15                         Respondent.
16

17             General Order No. 595 of this court requires the Federal Defender be notified of all

18   pending pro se habeas petitions seeking relief under the First Step Act of 2018. The order states:

19                    Further, the Court will notify the Federal Defender in a timely
                      fashion of all pending pro se motions and petitions seeking First
20                    Step Act relief, so the Federal Defender can assume timely
                      representation, and will notify the Federal Defender when any new
21                    motion or petition for a writ of habeas corpus is filed involving a
                      First Step Act claim.
22

23   E.D. Cal. General Order No. 595. Because the petition seeks relief under the Act, ECF No. 1, we

24   will direct the clerk of court to serve the Federal Public Defender for the Eastern District of

25   California with a copy of this order and a copy of the petition. If the Federal Defender does not

26   file a notice of appearance within thirty days from the date of this order, petitioner will proceed

27   pro se.

28
                                                         1
 1            Order

 2            The clerk of the court is directed to serve a courtesy copy of this order along with a copy

 3   of the petition on the Office of the Federal Public Defender for the Eastern District of California.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      May 10, 2019
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10            No. 202
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
